Citation Nr: 1130021	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  06-12 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a compensable disability evaluation for a soft tissue back injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and C.D., observer


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from December 1972 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The August 2004 rating decision denied a compensable evaluation for the Veteran's soft tissue back injury, which has been service-connected since his separation from service in 1974.  

The Veteran testified at a video conference hearing in support of his claim in May 2007 before the undersigned Acting Veterans Law Judge.  A copy of the transcript has been associated with his claims file.  No additional evidence was submitted at the hearing.  

In November 2007 and September 2008, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and consideration.  

The  issues of entitlement to separate evaluations for neurologic manifestations of the Veteran's service-connected thoracolumbar and cervical strain have been raised by the record in the report of the November 2009 VA examination, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The Veteran's service connected soft tissue injury is not productive of symptoms, but caused an acceleration in severity of his service connected thoracolumbar and cervical strains.  

3.  A separate compensable evaluation for a soft tissue injury would amount to pyramiding under the schedular rating criteria.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a soft tissue injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.31, 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  For claims, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The notice provided by VA must be given prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if VCAA notice was not provided prior to the initial adjudication of the claim or, if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the RO provided the Veteran with predecisional letters in January 2004 and March 2004.  Pelegrini II, 18 Vet. App. at 112.  Moreover, the requirements with respect to the content of the notice were met in this case.  The January and March 2004 letters notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Subsequent March 2006, December 2008, and April 2009 letters provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  

As directed by the Board's September 2008 remand, an April 2009 VCAA notice provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  Specifically, he was informed in the April 2009 letter of types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and, statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.  The April 2009 letter also listed examples of evidence, which included information about on-going treatment, Social Security Administration determinations, statements from employers, and lay statements from people who have witnessed how the disability symptoms affect him.

In addition, the RO notified the Veteran in the notice letter about the information and evidence that VA will seek to provide.  In particular, the April 2009 letter indicated that reasonable efforts would be made to help him obtain evidence necessary to support his claim, including that VA would request any pertinent records held by Federal agencies, such as military records, and VA medical records.  The Veteran was also informed that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and evidence that he was expected to provide.  Specifically, the April 2009 letter notified the Veteran that he must provide enough information about his records so that they could be requested from the agency or person that has them.  It was also requested that he complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, if there were any private medical records that he would like VA to obtain on his behalf.  In addition, the April 2009 letter stated that it was his responsibility to ensure that VA receives all requested records that are not in the possession of a Federal department or agency.

Although the predecisional notice letters did not provide comprehensive notice under the VCAA, the subsequent April 2009 letter that was issued following the Board's September 2008 remand satisfies the VA's duty to notify for the reasons discussed above.  Following the issuance of the April 2009 letter, the Veteran's claim was readjudicated in the May 2010 Supplemental Statement of the Case.  Mayfield IV, 499 F.3d at 1323.  


B. Duty to Assist

The Board finds that the duty to assist provisions of the VCAA have been met with respect to the issue on appeal.  All available service treatment records (STRs) have been obtained and associated with the Veteran's claims folder.  Further, all relevant treatment records adequately identified by the Veteran have been procured and associated with his claims folder.  He testified at a video conference hearing in May 2007.  During this hearing, the Board suggested the submission of evidence that would assist the Veteran in substantiating his claim.  Specifically, it was suggested that he obtain a statement from his private physician, and the record was held open for 30 days so such a statement could be obtained.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

This case was remanded in November 2007 so that he could be afforded a VA examination for his soft tissue back injury.  The examiner was to discuss all symptomatology and functional impairment related to the injury and comment on whether it interfered with his ability to work.  The Veteran underwent a VA examination in December 2007. 

In its September 2008 remand, the Board found that the December 2007 examination was inadequate because the examiner discussed the Veteran's many back symptoms but did not state which symptoms were due to his service-connected soft tissue injury, which were due to his service-connected low back strain, and which were due to his nonservice-connected degenerative changes of the lumbar spine.  The case was remanded so that the Veteran could undergo a new examination, during which the examiner was to review the claims file and specifically state which of the Veteran's back symptoms were due to the soft tissue injury.  

The Veteran underwent a new VA examination in November 2009.  The Board finds that the examination was adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, and a review of pertinent electronic treatment records.  The examiner also provided a rationale for his opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

The Board acknowledges that the examiner did not review the Veteran's claims file, as was requested by its September 2008 remand directive.  The examiner specifically stated that he did not review it because it was not provided.  However, the examiner did review electronic VA treatment records, including records of his physical therapy, chronic pain management program, and mental health care.  Although the Veteran's claims folder was not reviewed, the examination is adequate.  The relevant focus is not on whether a clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As noted above, the examiner reviewed the Veteran's electronic VA treatment records.  The Board notes that the Veteran is not treated by a private physician for his soft tissue injury, nor has he submitted to VA any lay statements regarding his symptoms from this condition.  The examiner was informed of the relevant facts regarding the Veteran's soft tissue injury, as they are contained in his electronic VA treatment records.  Further, the examiner's report is thorough and responsive to the Board's remand instructions.  Accordingly, the Board finds that although the claims folder was not reviewed, the examination was substantially compliant with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The September 2008 remand also directed the RO to send a corrective VCAA notice regarding substantiation of an increased evaluation claim.  The RO sent such a letter in April 2009, and it satisfied VA's duty to assist, as described above.  Thus, there has been substantial compliance with all of the Board's remand directives.  Id.  

Accordingly, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran in the development of his increased evaluation claim.  Under the circumstances of this case, additional efforts to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case and that such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  

II.  Increased Evaluation Claim

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2010).  When a question arises as to which of two ratings applies under a particular Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate this claim for increase, and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A. Soft Tissue Back Injury

The Veteran asserts that he is entitled to a higher rating for his service-connected soft tissue back injury, currently assigned a noncompensable evaluation under Codes 5299-5237.  38 C.F.R. § 4.71a.  A soft tissue injury is not specifically listed in the rating schedule.  When an unlisted condition is encountered, it may be rated under the Diagnostic Code for a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  When a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first two digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99." 38 C.F.R. § 4.27.  

The most closely analogous Diagnostic Code for the claimed disability is DC 5237, which provides ratings for cervical and lumbar strain.  Spinal disabilities evaluated under Codes 5235-5243 are rated using the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Disabilities evaluated under Code 5243, intervertebral disc syndrome, may also be evaluated using the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Id.  Neither formula provides criteria for a noncompensable evaluation.  38 C.F.R. § 4.71a.  When the rating schedule does not provide a zero percent evaluation, a noncompensable evaluation will be assigned when the criteria for a compensable evaluation have not been met.  38 C.F.R. § 4.31.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of a least 2 weeks but less than 4 weeks during the past 12 months.  38 C.F.R. § 4.71a.

For purposes of assigning evaluations under Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.  There is no evidence of record indicating the Veteran has ever had an incapacitating episode due to his soft tissue injury.  Therefore, the Formula for Rating Intervertebral Disc Syndrome does not apply.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.  A 20 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  Note (1) of the formula instructs the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.  Id.  

When, as under Diagnostic Code 5237, an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The history of the Veteran's cervical and lumbar spine disabilities is multifaceted and complex.  He sustained a muscle strain in service, and he contends that all of his back symptoms are due to this injury.  He is service connected for the soft tissue injury currently on appeal.  Further, his low back and thoracic strain is service connected and assigned a 20 percent evaluation under Diagnostic Code 5237.  His cervical strain is service connected and assigned a 10 percent evaluation under Diagnostic Code 5237.  His migraine headaches have been associated with his cervical strain, and as a result, they are service connected and assigned a 10 percent disability evaluation.  

Thus, the Veteran is service connected for four disabilities arising out of the same injury.  The Veteran's lumbar and thoracic spine disability is evaluated separately from his cervical spine disability because thoracolumbar and cervical spine segments are to be rated separately except in cases where there is unfavorable ankylosis of both segments.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6).  His migraines are assigned a separate evaluation because the rating criteria for migraines are different from those of a spinal disability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

If a Veteran has separate and distinct manifestations relating to the same injury, he or she should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  However, "38 U.S.C.A. § 1155 implicitly contains the concept that 'the rating schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity' and would constitute pyramiding."  Esteban, 6 Vet. App. at 261, citing Brady v. Brown, 4 Vet. App. 203 (1993).  Similarly, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban, 6 Vet. App. 259, 262.  Therefore, the pivotal issue in this case is which of the Veteran's symptoms are attributable to his soft tissue injury that are not already compensated for via his service connected thoracolumbar and cervical strains.  

In March 2004, the Veteran underwent a VA muscles examination.  He reported injuring his back in service.  The examiner noted that his STRs reflected a sprain or contusion to his back.  Since that time, the Veteran reported chronic pain, and had a cervical fusion on the right side.  He had neck and low back pain on a daily basis with radicular symptoms into his right arm, both buttocks, legs, and feet.  He had intermittent numbness in his right hand.  Upon examination, he had tenderness of the cervical and lower lumbar regions.  There was no visible spasm.  He had limitation of motion of the cervical and lumbar spine segments.  He was diagnosed with cervical degenerative disc disease and chronic lumbosacral and thoracic strain, superimposed over degenerative disease.  The examiner provided an etiology opinion for the purposes of service connection of the Veteran's thoracolumbar and cervical strains, but did not state which, if any, of the Veteran's numerous back symptoms were attributable to the soft tissue injury.  

In December 2007, the Veteran underwent a VA spine examination.  The examiner indicated that he reviewed the Veteran's claims file.  He noted that the Veteran injured his back in service.  The Veteran reported undergoing a cervical fusion in September 1983.  At the examination, he complained of pain across the low back, with flare ups of more intense pain.  He described radiating pain down into his feet and some numbness in his feet and toes.  He also complained of neck pain with flare ups of more intense pain.  He described radiating pain into his fingers.  He reported lack of strength and limitation of motion.  Upon examination, the physician noted that there was "generalized exaggeration of symptoms with grunting and some inconsistencies with his walking when compared to when he thinks that he is being observed and when he is not."  The Veteran had limitation of motion in both the thoracolumbar and cervical segments of his spine, with painful motion.  He had poor reflexes in his patella and Achilles tendons.  He had decreased sensation across the plantar surface of his feet, toes, and greater toe.  The examiner separated the Veteran's cervical and thoracolumbar symptoms.  No symptoms were attributed to his soft tissue injury.  

Since the December 2007 examiner did not specifically discuss the soft tissue injury, the Board requested a new examination in its September 2008 remand.  The Veteran underwent a VA spine examination in November 2009.  The examiner recounted the Veteran's history of back and neck pain.  Upon examination, the Veteran had a positive head compression test which caused posterior neck pain at the base of the neck on the right side, but no radiating pain.  He had limitation of motion of the cervical spine with painful motion.  His muscles appeared normal and there was no tenderness over the cervical spine.  His thoracic spine was mildly tender at T8-T10.  His lumbar spine had no scoliosis or increased lordosis or kyphosis.  He had tenderness at the insertion of both paraspinal muscles.  He had limitation of motion of the thoracolumbar spine with painful movement.  His bicep reflexes were absent bilaterally.  He had good motor strength in the arms.  He had no reflexes of the knee or ankles in either leg.  He had normal strength with the exception of dorsiflexion of the right ankle, where his strength was rated as 1/5 or 2/5.  He used a cane to walk. 

The examiner noted that the Veteran had multiple issues surrounding his cervical and thoracolumbar spinal segments.  The examiner opined that the Veteran's present, ongoing symptoms are "more related to osteoarthritic changes in the lumbar spine and neck area, as well as the thoracic spine, and that his flare-ups and difficulties after repetitive use of the spine are related to those arthritic changes, and not to the service-connected soft tissue back injury."  The examiner elaborated that the soft tissue injury is responsible for "some degree of acceleration" of the arthritic changes.  The examiner concluded that the soft tissue injury did not impact the Veteran's daily activities or his employability.  

The Veteran currently receives compensation for the cervical and thoracolumbar spine symptoms discussed above.  His service-connected thoracolumbar strain is assigned a 20 percent evaluation under Code 5237 based upon limited motion, flare-ups, and pain.  His service-connected cervical strain was originally assigned a 20 percent evaluation, and this was reduced to a 10 percent evaluation in a January 2011 rating decision.  The rating is based upon the symptoms of limited motion, flare-ups, and pain.  

As discussed above, a VA examiner noted in November 2009 that the Veteran's soft tissue injury did not have any attributable symptoms.  The examiner attributed the Veteran's symptoms to degenerative changes.  Although the soft tissue injury is responsible for an acceleration of those symptoms, they are already compensated under separate ratings for thoracolumbar and cervical strains under Code 5237.  The evidence of record does not show that the Veteran has any symptoms from his soft tissue injury that are not already included in an evaluation for another disability.  

In sum, the symptoms asserted by the Veteran overlap with those from his service-connected low back and thoracic strain (assigned a 20 percent evaluation under Code 5237) and service-connected cervical strain (assigned a 10 percent evaluation under Code 5237.  Thus, assignment of a compensable rating for the soft tissue back injury would constitute pyramiding (paying the Veteran twice for the same symptoms) and is prohibited under 38 U.S.C.A. § 1155 and 38 C.F.R. § 4.14.  Entitlement to a compensable evaluation for a soft tissue injury is therefore denied.  

B.  Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.  

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's soft tissue injury is inadequate.  It does not appear that the Veteran has an "exceptional or unusual" disability; he instead disagrees with the assigned evaluation for his level of impairment.  In other words, he has no unusual symptomatology that is not captured by the criteria set forth in the rating schedule.  As noted above, the Veteran has no symptoms from this disability that do not overlap with symptoms that are already compensated.  The assigned schedular evaluation is adequate, because to provide a compensable evaluation for his soft tissue injury would constitute impermissible pyramiding.  38 C.F.R. § 4.14; see also Thun, 22 Vet. App. at 115.  Consequently, referral for extraschedular consideration is not warranted.

C.  Total Rating Based Upon Individual Unemployability (TDIU)

The U. S. Court of Appeals for Veterans Claims has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a service-connected disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id. 

In this case, the Veteran has not asserted, and the evidence does not show that his service connected disability has caused unemployability.  He is currently unemployed because he is incarcerated.  In November 2009, a VA examiner noted that the soft tissue injury did not impact his ability to work.  Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 
ORDER

A compensable evaluation for a soft tissue back injury is denied.  



____________________________________________
D. BREDEHORST 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


